Matter of Clark (2017 NY Slip Op 04192)





Matter of Clark


2017 NY Slip Op 04192


Decided on May 25, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 25, 2017

[*1]In the Matter of DUSTIN THOMAS CLARK, an Attorney. 
(Attorney Registration No. 5344114)

Calendar Date: May 22, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Rose and Aarons, JJ.


Dustin Thomas Clark, Rushville, Illinois, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Dustin Thomas Clark was admitted to practice by this Court in 2015 and lists a business address in Rushville, Illinois with the Office of Court Administration. Clark has applied to this Court, by affidavit sworn to December 27, 2016, for leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application upon the ground that Powell has failed to adequately provide required information in his resignation affidavit (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, however, Clark has submitted an amended affidavit, sworn to May 15, 2017, in which he corrects the deficiencies identified by AGC. Accordingly, with AGC
voicing no other substantive objection to his application, and having determined that Clark is eligible to resign for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a] [2]), we grant the application and accept his resignation.
McCarthy, J.P., Egan Jr., Lynch, Rose and Aarons, JJ., concur.
ORDERED that Dustin Thomas Clark's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Dustin Thomas Clark's name is hereby stricken from the roll of [*2]attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Dustin Thomas Clark is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Clark is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Dustin Thomas Clark shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.